                 Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

     HECTOR LOPEZ,                                    §
                                                      §
                       Plaintiff,                     §
                                                      §
     vs.                                              §     CIVIL ACTION NO. 5:19-cv-844
                                                      §
     SECURITY SERVICE                                 §             JURY DEMANDED
     FEDERAL CREDIT UNION                             §
                                                      §
                                                      §
                     Defendant,                       §



                              PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

           Hector Lopez (“Plaintiff” or “Mr. Lopez”), files this Original Complaint complaining of

and about Security Service Federal Credit Union (“Defendant” or “SSFCU”), and for cause of

action would show the following:

                                            I.      PARTIES

1.         Plaintiff, Hector Lopez, is an individual and citizen of the United States, residing in San

Antonio, Bexar County, Texas.

2.         Defendant Security Service Federal Credit Union, Inc. is a Texas State Financial Institution

and may be served with summons through its registered agent, JT Cody at 16211 La Cantera Pkwy,

San Antonio, TX 78256 USA.

                                    II.   JURISDICTION AND VENUE

3.         This Court has jurisdiction pursuant to 28 U.S.C. section 1331, as Plaintiff’s cause of action

arise under a federal statute, the Age Discrimination in Employment Act of 1967 (“the ADEA”),



Original Complaint                                                                             Page 1 of 7
              Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 2 of 7



29 U.S.C §§ 621-34.

4.      Additionally, pursuant to 28 U.S.C. section 1367, this Court has supplemental jurisdiction

over Plaintiff’s state claims arising under the Texas Commission on Human Rights Act (“the

TCHRA”), Texas Labor Code § 21.001 et seq., and Texas common law, because such claims are

so related to the claims within the Court’s original jurisdiction that they form part of the same case

or controversy under Article 3 of the United States Constitution.

5.      Moreover, venue is proper in the U.S. Western District of Texas–San Antonio Division

pursuant to 28 U.S.C. section 1391(a) because this is the judicial district in which a substantial

part of the events or omissions giving rise to Plaintiff’s claim occurred.

                              III.    NATURE OF THE ACTION

6.      This is an action brought pursuant to the ADEA and the TCHRA, on the ground that

Plaintiff was discriminated against because of his age.

                 IV.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

8.      All conditions precedent to jurisdiction have occurred or been complied with: a charge of

discrimination was jointly filed with the Equal Employment Opportunity Commission (“EEOC”)

and the Texas Workforce Commission Civil Rights Division (“TWC-CRD”) and the Plaintiff’s

lawsuit has been filed within ninety days of receipt of the EEOC’s issuance of a right to sue letter.

                                           V.     FACTS

9.      On or about December 23, 1985, Mr. Lopez started working for SSFCU in data

communications. Mr. Lopez is currently sixty years old.

10.     When he started, his compensation was $15,850.00 per year. By the time Mr. Lopez’s

employment with SSFCU ended, he had received numerous merit raises and promotions and was

making $103,000.00 per year as a Senior CTI Specialist. Mr. Lopez was a very good employee




Original Complaint                                                                          Page 2 of 7
              Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 3 of 7



who rarely had performance issues or personnel problems. He was a loyal, hardworking employee

until his unlawful termination, based on age, in December, 2017, after thirty two years with the

Company.

11.     In 2015, SSFCU’s corporate headquarters relocated. Mr. Lopez took part in the equipment

location, which was not completed until approximately August of 2016. As part of this process,

Mr. Lopez worked long days and weekends but never complained and succeeded in getting the job

done to such a degree that the Company was very pleased with his work.

12.     In January of 2017, Mr. Lopez was assigned to the Hwy 90 location. He worked for a

month or so at that location until he came down with the flu. He asked if he could take a few days

off to recover but SSFCU bluntly told him no. In fact, when he asked Mark Jimenez, SSFCU Vice

President, about taking a few days off to recover, Mr. Jimenez got upset and lectured him. In fact,

Mr. Lopez had only taken 7 or 8 sick days in his entire 32 years with the Company. Mr. Lopez

informed Denise Staudt, SSFCU Senior Human Resources Manager, that even though he had over

two thousand seven hundred (2,700) hours of sick time stored up, that Mr. Jimenez and Mr. Jim

Comorote, Manager Voice Systems, made it very difficult to take time off when he was sick.

13.     On or about February 16, 2017, Mr. Lopez was asked to Mr. Jimenez’s office. Mr. Jimenez

had a bad attitude from the start of the meeting. He accused Mr. Lopez of not aggressively running

campaign jobs for collectors. Mr. Lopez told him that he had been sick and needed a day or two

to get well. Mr. Lopez responded by telling Mr. Jimenez that he rarely takes sick time and that if

he does, it is because he really “needed it.” Not only did Mr. Jimenez completely disbelieve Mr.

Lopez about his illness but he told Mr. Lopez that he was going to give him “coaching lessons,”

because his performance was allegedly substandard and his documentation was allegedly subpar.

14.     Mr. Lopez was micromanaged and treated differently based on his age. For example, on or




Original Complaint                                                                       Page 3 of 7
              Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 4 of 7



about March 10, 2017, a mistake was made. However, Mr. Jimenez and Mr. Comorote had also

made mistakes. Nevertheless, Mr. Lopez was the only individual who was reprimanded for the

joint mistake. Mr. Lopez also had to schedule a weekly meeting with Mr. Jimenez in which he

had to bring in a report to discuss what he had done that week to help improve his alleged

performance and behavior issues, including what he had worked on and how he had resolved them.

No other younger employees were singled out in this way.

15.     On or about March 31, 2017, Mr. Lopez was told that he had performance issues. Despite

the fact that his younger counterparts had similar issues, when mistakes were made by them, no

reprimands were given out to anyone else except Mr. Lopez.

16.     Moreover, Mr. Jimenez would ask Mr. Lopez to do something one way and then Mr.

Comorote would ask for it to be done another way. Afterward, both Mr. Jimenez and Mr.

Comorote would call Mr. Lopez into their office to belittle him or complain about his work. No

matter what Mr. Lopez did, it was always wrong.

17.     On or about May 17, 2017, Mr. Lopez was asked to upgrade the firmware on the telephones

using the Avaya Utility TFTP server, which he did. However, after he did so, the telephones were

not working properly. As it turned out, Avaya had released bad firmware which had caused the

issues. Once again however, Mr. Lopez was blamed for the issues.

18.     In June 2017, Mr. Lopez was put on a performance and behavior improvement plan

(“PIP”). It was obvious that this PIP was not meant to help Mr. Lopez; but, instead, was another

one of SSFCU’s attempts to push Mr. Lopez out because of his age. After being placed on the

PIP, SSFCU continued to invent reasons as to why Mr. Lopez was allegedly a bad performer.

19.     Furthermore, throughout the end of Mr. Lopez’s employment he was consistently

reprimanded even though SSFCU’s similarly-situated employees who were under forty years old




Original Complaint                                                                    Page 4 of 7
              Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 5 of 7



were treated differently and more favorably (not being reprimanded for mistakes made, not put on

PIPs, not terminated, etc.). Since this treatment was evident, Mr. Lopez complained about the age

discrimination to SSFCU to Ms. Staudt. Again Ms. Staudt did nothing to remedy the problem.

20.     On or about December 1, 2017, Mr. Lopez was terminated by Mr. Jimenez and Mr.

Comorote. The alleged reason for the termination was performance. However, this was merely a

pretext. After Mr. Lopez was terminated, SSFCU replaced him with an individual who was

younger than him and under forty years old. Specifically, Mr. Lopez was replaced by a young

female, Julie Augillen, who at the time was about twenty-nine years old.

                                  VI.     CAUSE OF ACTION

 AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
   ACT OF 1967 AND THE TCHRA, CHAPTER 21 OF THE TEXAS LABOR CODE

21.     The allegations contained in all paragraphs of the complaint are hereby incorporated by

reference with the same force and effect as if set forth verbatim.

22.     The ADEA and Chapter 21 of the Texas Labor Code protect persons forty years of age and

older against discriminatory employment practices based on age.

23.     Pursuant to the ADEA and Section 21.001 of the Texas Labor Code Plaintiff pleads a cause

of action against the Defendant for age discrimination.

24.     The Defendant engaged in discrimination and harassment against Plaintiff, an individual

over forty years of age, and ultimately discharged him based upon his age. Plaintiff asserts on

knowledge and belief that his former position was filled by someone who was approximately

twenty nine years old at the time of his termination.

25.     The effect of these practices has been to deprive Plaintiff of equal employment

opportunities and otherwise affected his status as an employee. Defendant discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of employment, or



Original Complaint                                                                     Page 5 of 7
               Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 6 of 7



 limited, segregated, or classified Plaintiff in a manner that would deprive or tend to deprive him

 of any employment opportunity or adversely affect his status because of Plaintiff’s age in violation

 of the ADEA, 29 U.S.C §§ 621-634, and the TCHRA, Texas Labor Code § 21.001 et seq..

                                       VII.   JURY DEMAND

26.      Plaintiff demands a jury on all issues to be tried in this matter and herein submits the jury

fee.

                                          VIII. PRAYER

 27.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

 appear and answer herein, and that on final trial, Plaintiff have judgment against Defendant for the

 following:

         a.      All damages to which Plaintiff may be entitled pursuant to this Original Complaint,

                 or any amendments thereto, including but not limited to back pay, future wages,

                 reinstatement, upgrading, and compensation for benefits not received;

         b.      Compensatory damages, including, but not limited to, emotional distress;

         c.      Past, present, and future physical pain and mental suffering;

         d.      Punitive damages;

         e.      Reasonable attorneys’ fees, as allowed by law (with conditional awards in the event

                 of appeal);

         f.      Pre-judgment interest at the highest rate permitted by law;

         g.      Post-judgment interest from the judgment until paid at the highest rate permitted by

                 law;

         h.      Liquidated damages;

         i.      Costs of Court; and




 Original Complaint                                                                         Page 6 of 7
              Case 5:19-cv-00844 Document 1 Filed 07/17/19 Page 7 of 7



        j.      Such other and further relief, at law or in equity, to which Plaintiff may be entitled,

                whether by this Original Complaint or by any proper amendments thereto.

                                               Respectfully submitted,




                                                /s/ Alfonso Kennard, Jr.
                                               Alfonso Kennard, Jr.
                                               Texas Bar No. 24036888
                                               alfonso.kennard@kennardlaw.com
                                               2603 Augusta Dr., Suite 1450
                                               Houston, Texas 77057
                                               (713) 742-0900 (main)
                                               (713) 742-0951 (facsimile)
                                               ATTORNEYS FOR PLAINTIFF




Original Complaint                                                                          Page 7 of 7
